Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 1 of 13
              Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 2 of 13



                               ESCROW AGREEMENT (any previous agreements are null and void)



  This Escrow Agreement (the “Agreement”) is made effective on this 1 7 A p r i l 2019 by and
  between: Ling Junction, LLC (“Depositor”), whose office is located at 13135 Delachaise
  Street San Antonio TX 78323 and N e w p o r t G l o b a l T r a d i n g , L t d ( “Collateral
  Provider”), whose office is located at PO BOX 213533, Dubai, UAE ( Depositor and Collateral
  Provider may hereinafter be referred to as a “Party” or collectively as the “Parties”), and, Medley
  & Associates Law Firm Attorney & Counselor at Law (hereinafter referred to as “Escrow Agent”),
  whose office is located at 2 7 2 7 P a c e s F e r r y R d S u i t e 1 4 5 0 A t l a n t a G a 3 0 3 3 9 . The Escrow
  Agent is a limited party to this Agreement only for the strictly limited purposes set forth herein
  and shall not otherwise be in any form of privity with Parties.

  Definitions.
  Depositor & applicant SBLC                  : Ling Junction, LLC
  Collateral Provider                         : Newport Global Trading Ltd
  Escrow Fee                           : $ 5,000,00 USD
  Escrow Agent                         : Medley & Associates Law Firm, Attorney & Counselor at
  Law
  Escrow Deposit toward the instrument: $ 3 9 5 , 0 0 0 . 0 0
  Instrument Face Value.               : $40,000,000 USD SBLC (“Collateral”)
  Issuing Bank & Delivery                     : Barclays or equivalent – MT760

  RECITALS: This Agreement is issued by the Escrow Agent named above, and accepted by
  Collateral Provider and Depositor in respect to Deposit as mentioned above, (the “Escrow Deposit”)
  to be wired by Depositor or its designated capital provider to the Escrow Attorney’s nominated
  bank account (Annex #1) in connection with a financial instrument to be issued by Collateral
  Provider or its affiliated companies in favor of, or based upon instructions to be furnished by,
  Depositor or its assignee (the “Beneficiary”) in support of a commercial loan transaction (the
  “Transaction”). The Escrow Deposit will be disbursed only as set forth below, or as the Parties
  may otherwise agree, to cover the issuance and delivery fees (the “Fees”) for the provision of an
  agreed upon financial instrument issued in the form of a S BLC (the “MT760”) with a face value
  in amount of $40,000,000 USD minimum. The MT760, with terms and conditions as set forth on
  Annex #2, or as otherwise specified by The Depositor and agreed to by Collateral Provider, will be
  transmitted electronically to a financial institution to be designated by the Depositor, via SWIFT
  instrument MT760.
  The S B L C is to be used as security for the Commercial Transaction. The S B L C is expected to
  have a term of one year and one day but may be extended by Collateral Provider throughout the
  term of the Transaction subject to Collateral Providers approval and renewal.

   The Escrow Agent shall hold the Escrow Deposit under its care, custody, and control, and will disburse
   the Escrow Deposit only on the basis of the protocols set forth below or as otherwise agreed upon by



Page | 1
              Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 3 of 13


   the Parties. For the avoidance of doubt, the Escrow Agent is a limited party to this Agreement only for
   the strictly limited purposes set forth herein and shall not be in any other form of privity with
   Depositor or Collateral Provider.

   Appointment of Escrow Agent/Agency. The Parties appoint and designate Medley & Associates
   Law Firm Attorney & Counsellor at Law, as Escrow Agent to receive, hold, and disburse the Escrow
   Deposit in accordance with the terms of this Agreement. Medley & Associates Law Firm hereby agrees
   to act as Escrow Agent and to hold, safeguard and disburse the Escrow Fund pursuant to the terms and
   conditions hereof. For the avoidance of doubt, the Escrow Agent is a limited party to this Agreement for
   the strictly limited purposes set forth herein and shall not be in any form of privity with the Parties except
   as set forth herein.

   ESCROW PROCEDURES: The escrow and SBLC issuance procedures, unless amended in writing
   by the Parties, are as follows:

      1     The Parties acknowledge that the Escrow Deposit as transferred from the Preliminary Escrow
            Attorney shall be held in the Escrow Agent’s IOLTA account and that interest earned on the
            Escrow Deposit is transferred to the program for charitable purposes and for the provision of
            legal services to indigent clients.

            Payment of the Escrow Deposit shall be made to Escrow Agent by SWIFT or similar wire
            transfer. All notices to and/or by a Party or the Escrow Agent are to be in writing.

      2     All payments made under this Agreement by Escrow Agent to any Party, or its
            designated agent, will be made by the Escrow Agent without protest, significant delay or
            deductions, other than standard bank charges, the Escrow Fee and such other fees as may
            be mutually agreed upon from time to time and in writing.

      3     The Escrow Agent will have no responsibility for reporting monies received or paid out
            pursuant to this Agreement to any tax authority, and the Parties specifically agree that
            they shall be responsible for their respective tax obligations, if any, wherever incurred.

      4     By signing this Agreement, Depositor confirms under penalty of perjury that after careful
            review and to the best of its knowledge, information and belief, any and all monies being
            wired into the Escrow Agent’s account under the terms of this Agreement are from
            lawful sources, do not constitute money laundering, are not part of a criminal enterprise,
            and are not the proceeds of, nor destined to support, terrorist or criminal activities of any
            kind.

      5     The interests of the Parties in the Escrow Deposit shall not be assignable or transferable, other
            than by operation of law (in which case, the portion of the Escrow Deposit so assigned or
            transferred shall continue to be bound by the terms of this Agreement). No assignment or transfer
            of any of such interests by operation of law shall be recognized or given effect until Depositor
            and the Escrow Agent shall have received written notice of such assignment or transfer.




Page | 2
             Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 4 of 13


      6    The Escrow Deposit shall be free from any lien, attachment, trustee process or any other
           judicial process of any creditor of any Party hereto. In case the Deposit is wired from third party
           accounts / third parties not being the Depositor, the only legal contractual relationship in regards
           to the escrow deposit is between Escrow Agent, Depositor and Collateral Provider. The Escrow
           Agent shall hold and safeguard the Escrow Deposit until it is released pursuant to the protocol
           (the “Protocol”) as set forth below. Notwithstanding the foregoing, if the Escrow Deposit shall
           be attached, garnished, or levied upon pursuant to judicial process, or the delivery of funds held
           in the Escrow Deposit shall be stayed or enjoined by any court order, or any court order shall
           be made or entered into affecting the Escrow Deposit, or any part thereof, the Escrow Agent is
           hereby expressly authorized to obey and comply with such judicial process or court order, and
           shall provide Depositor as much advance written notice as is reasonably practicable thereof.
           In the event the Escrow Agent obeys or complies with any judicial process or court order
           following Depositor's receipt of such advance written notice required by the preceding sentence,
           it shall not be liable to any Party hereto or to any other person, firm or corporation by reason
           of such compliance, notwithstanding the subsequent reversal, modification, annulment, or
           setting aside of such court order.

      7    Depositor understands that the actual delivery of the S B L C depends on the procedures of
           the issuing bank (Barclays Bank or such other institution as may be designated by Collateral
           Provider, subject to approval by Depositor). The delivery Protocol for this Agreement is
           set forth below. As part of this Protocol, Collateral Provider agrees to communicate with
           the issuing bank to insure that communications to the Escrow Agent from the issuing
           bank are properly sent and Depositor agrees to communicate with the receiving bank to
           insure proper tracking of the SBLC. The Escrow Agent shall have no obligation to
           communicate with the issuing bank or receiving bank except as otherwise set forth
           herein. The Protocol is as follows:

              a.    This Agreement is signed and the Escrow Deposit is deposited into the Preliminary
                     Escrow Attorney’s trust account. The Escrow Agent’s fee is paid from the Escrow
                     Deposit via wire transfer to the Escrow Agent’s designated account (Annex 1).

              b.     Depositor shall provide to Collateral Provider and the Escrow Agent the language
                     required by the Beneficiary for the SBLC, in the form set forth in Annex #2 or such
                     other form as the Beneficiary my require.

              c.     Upon receipt of the Escrow Deposit for the S B L C , Collateral Provider shall
                     arrange for the issuing bank to issue an RWA Commitment Le t t e r in the form
                     of an email (the “Readiness Letter”), in a form deemed acceptable by Depositor,
                     along with a sanitized version of SBLC (“Sanitized Version”), to be
                     sent to the Collateral Provider. Collateral Provider shall forward copy to the
                     Escrow Agent. Upon receipt of the copy of the Readiness Email from Issuing
                     bank and the Sanitized Version from the issuing bank forwarded by Collateral
                     Provider, the Escrow Agent shall notify Depositor and provide a copy of the
                     text of the Readiness Email and the Sanitized Version on the email received
                     from the issuing bank. Upon receipt of the email containing the Readiness Letter
                     and the Sanitized Version, the Escrow Attorney shall transfer t h e e s c r o w
                     d e p o s i t a s m e n t i o n e d u n d e r d e f i n i t i o n s a b o v e to
Page | 3
           Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 5 of 13


                Collateral Providers designated account. Upon release of any Escrow Deposit to
                Collateral Providers designated account, the released Escrow Deposit is fully earned
                and is non-refundable.

           d.   Depositor shall consult the Receiving bank and/or its beneficiary party at the
                receiving bank. Upon receipt of the instruction by Depositor to Collateral Provider
                to send the MT760, Collateral Provider will deliver the MT 760 to the receiving
                bank Swift coordinates provided by Depositor (“MT 7 6 0 Instruction”).

           e.   Collateral Provider will instruct Issuing bank to send the SBLC to the receiving
                bank details as provided by the Depositor. The issuing bank will also send a copy
                of the MT760 bank to bank by bank email. Upon written confirmation that the
                MT760 had been delivered and received Depositor shall pay the outstanding balance
                for the cost of the MT760 via Swift to Collateral Provider designated account in an
                amount equal to Four Million United States Dollars and no cents only ($4,000,000.00
                USD) within ten (10) to maximum twenty (20) banking days from the date the
                MT760 SBLC is delivered and received.

           f.   When the MT760 is sent, the sending bank will also email the receiving bank officer
                a copy of the MT760 including the acknowledgement delivery page
                (“Acknowledgement of Delivery”). In the event the receiving bank officer is unable
                to confirm receipt of the MT760, notwithstanding the copy of the Acknowledgement
                of the Delivery, the receiving bank officer will either reply to the Acknowledgement
                of Delivery email (“ Reply Email”) or send a SWIFT (“Reply Swift”) to the sending
                bank stating that the receiving bank is unable to confirm the receipt of the MT760.
                Upon receipt of the Reply Email or the Reply Swift, stating that the receiving bank
                is unable to confirm delivery of the MT760, the sending bank will resend the MT760.
                Provided however, it is understood and agreed by the Parties that the
                Acknowledgement of Delivery is proof that the MT760 was delivered to the
                receiving bank.

           g.   If Collateral Provider is unable, for any reason, to cause the issuing bank to
                issue the S B L C in accordance with subparagraph “e” above, Collateral
                Provider shall, within five (5) business days of the receipt of a written demand,
                via email, from Depositor or its attorney, return the Escrow Deposit, net of
                escrow fee, to Depositor or its funding source.

           h.    It is agreed and understood by Depositor, and any of its affiliates (including the
                Beneficiary), employees, agents, attorneys, accountants, monetizers or its advisors,
                officers and/or directors that they will not contact or attempt to contact, directly or
                indirectly, any office or officer of the issuing bank directly or indirectly regarding
                the Readiness Letter or the SBLC without the explicit cooperation of Collateral
                Provider. Any such attempted contact shall constitute a material breach of this
                Agreement and Depositor shall pay Collateral Provider the full fee of the S B L C
                ($4,000,000.00 USD) as liquidated damages and not as a penalty. Depositor is
                liable for the actions of its agents, employees, attorneys, accountants, officers and/or
                directors and the beneficiary with regard to the prohibitions set forth in this sub-
Page | 4
                section j. Should Depositor deem it necessary to confirm either the Readiness
            Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 6 of 13




                   Email, the Sanitized Version, or the S BL C with the issuing bank, it shall notify
                   the Escrow Agent and he, in coordination with Depositor and Collateral Provider,
                   shall arrange an appropriate contact so that the issuing bank will accept a
                   communication from Depositor or its attorney.

              i.   It is agreed and understood by Depositor that Collateral Providers obligation under
                   this Agreement is to deliver a SBLC that comports with the requirements set forth
                   herein and, further, that Collateral Provider, its shareholders, directors, agents and
                   representatives are not a party to the underlying Transaction, or its other participant
                   parties involved in the transaction other than the issuing bank or other actions taken
                   by Depositor and shall be fully indemnified and held harmless by Depositor
                   or any related parties of Depositor, against all costs, expenses and liabilities
                   Collateral Provider may incur as a result of any actions that arise from, touch upon
                   or relate to the underlying Transaction or other actions taken by Depositor.


      8    Without limitation for indemnification, Depositor shall be responsible for all reasonable
           extraordinary expenses, if any, incurred by Escrow Agent and Collateral Provider in
           connection with the performance of his obligations in this Agreement. Such extraordinary
           expenses must be preapproved by Depositor. Escrow Agent shall provide a full
           accounting of any such extraordinary expenses incurred in complying with this
           Agreement prior to Depositor paying for such expenses. Escrow Agent shall have no
           duties or responsibilities except those expressly set forth herein.      SWIFT and/or
           wire transfer fees are not the responsibility of the Escrow Agent and shall be deducted
           by the Escrow Agent’s bank as appropriate.




Page | 5
             Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 7 of 13



      9    Escrow Agent may act in reliance upon any writing, authentication, instrument or
           signature presented or delivered under this Agreement which he reasonably believes to
           be genuine and in conformance with the documents/instruments described herein;
           Escrow Agent may assume the validity and accuracy of any statement or assertion
           contained in such a writing, authentication or instrument, and may assume that any
           person purporting to give any writing, authentication, notice, advice, or instructions
           under and in connection with this Agreement and the Escrow Deposit has been duly
           authorized to do so based upon the terms and conditions of this Agreement including all
           Annexes and/or Exhibits, if any, and attachments and shall not be liable for the
           accuracy of any data, document or instrument provided to him by any Party.

      10   Nothing in this Agreement shall cause Escrow Agent to have any liability regarding the
           MT760, its issuance, non-issuance, delivery, the Readiness Email, the Sanitized Copy or
           the underlying Transaction between Depositor and any third party. Depositor hereby
           irrevocably and unconditionally agrees that the Escrow Agent does not assume any
           responsibility or liability for the Transaction or the delivery of any SWIFT messages or the
           MT760 and hereby indemnifies and holds the Escrow Agent, his agents, employees and
           affiliates harmless for any fees, loss, costs, liability, judgements, settlements or expense
           (including without limitation attorneys’ fees and costs) which arise out of, relate to or result
           from any act performed by Escrow Agent relating to or arising out of the performance of
           his duties. The Escrow Agent is not obligated to undertake any due diligence to confirm
           the authenticity of any communication received regarding the subject of this Agreement.

      11   Upon release and disbursement of the Escrow Deposit in accordance with this
           Agreement, Escrow Agent and Collateral Provider shall be fully released from any and all
           further obligations concerning the Escrow Deposit. Upon the release and disbursement
           of the Escrow Deposit in accordance with this Agreement, the Escrow Agent shall be
           released from any and all duties and obligations with respect to this Agreement.

      12   Nothing in this Agreement shall be construed as creating any form of partnership or
           employee/employer relationship between the Depositor, Collateral Provider and the
           Escrow Agent.

      13    Depositor and Collateral Provider hereby certify and warrant that neither the execution
           and delivery of this Agreement nor compliance with the terms and conditions of this
           Agreement by either Party will breach or conflict with any of the terms, conditions or
           provisions of any agreement or instrument to which either Party is or may be bound or
           constitute a default thereunder or result in a termination of any such agreement or
           instrument.




Page | 6
             Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 8 of 13


      14   This Agreement shall be valid, legally binding and enforceable even if any of the
           specific details of the Transaction, or the relevant Transaction codes, are changed by the
           banks involved, and/or by any of the parties at any point during the Transactions.

      15   This Escrow Agreement may be executed in multiple instances of identical separate
           counterparts, each of which for all purposes is to be deemed an original, but all of which
           shall constitute, collectively, one agreement. Signature pages to this Agreement may be
           detached from multiple separate counterparts and attached to the same document and an
           electronic copy or other facsimile of any such executed signature page shall be valid as
           an original.

      16   This Escrow Agreement shall be interpreted and construed pursuant to the laws of
           England and Wales without regard for its conflict of law provisions and venue for any
           legal action brought by any party to the Agreement shall be exclusively in any court of
           competent jurisdiction within the city of London..

                                THE BALANCE OF THIS PAGE LEFT BLANK




Page | 7
               Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 9 of 13



                           Signature Page for Escrow Agreement



   IN WITNESS WHEREOF, the undersigned have signed this Agreement effective as of the foregoing
   date stated above.

   Acknowledged and Agreed:



   Client/Depositor                                         Collateral Provider.




   Signature                                                 Signature

   By: Ling Junction, LLC                                    By : Newport Global Trading Ltd
   Name: Roderick C. Haff                                    Name: Martien Eerhart
   Role : CEO                                                Role : Authorized Representative
   Phone: +210-315-6073                                      Phone: +1 401 206 0441
   Email: haff.chris@gmail.com                               Email: info@fwaycapital.com




   ESCROW AGENT: Attorney & Counselor at Law




   Signature

   By: Medley & Associates Law Firm
   Name: Leonard Medley
   Phone: +17103197592
   Email: leonard@mkalaw.com




Page | 8
           Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 10 of 13




ANNEX #1

ESCROW AGENT BANK COORDINATES

Medley & Associates, LLC– Attorneys at Law
SunTrust Bank
3300 Northside Pkwy NW
Atlanta, Ga 30327

ABA Routing: 061000104
Swift: SNTRUS3A
Account: 1000-1675-60910

ATTN: Mr. Leonard Medley, Esq
2727 Paces Ferry Rd SE
Suite 1450
Atlanta, Ga 30339




Page | 9
             Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 11 of 13


     ANNEX #2
     RWA BANK EMAIL TO COLLATERAL PROVIDER & VERBIAGE MT760 AND RECEIVING
     BANK DETAILS

     Dear……

     Please be informed of the following Barclays RWA verbiage in regards to a SBLC to be issued.

     April XX , 2019

     WELLS FARGO Private Bank.
     100 S Ashley Dr., Suite 940
     Tampa, FL33602
     USA
     Bank officer: Larry Mattachionne, Vice President / Wealth Management Private Banking
     Advisor
     Bank officer email : Larry.f.mattacchione@wellsfargo.com

     Sub: RWA to deliver confirmation

     In re: transaction reference: …………..
     40M USD SBLC No. XXXXXXXX
     Beneficiary: Account No.2104-9498
     Swift : WFBIUS6S

     This Email shall serve as notice that our Client Ling Junction LLC, a US Limited Liability
     Company with Company Number: 201200455482, maintains a business Account, in good-
     standing with our Bank.

     Further, at our Client’s direction we hereby confirm being ready to issue and deliver
     unconditional, transferable, divisible, irrevocable, Standby Letter of Credit (“SBLC”) in
     accordance with the latest-revision UCP600, under which terms we engage with your
     goodselves, with the below Verbiage for your preliminary-records.

     We hereby confirm said SBLC Instrument is for the immediate-credit and benefit of your
     Account holder HERITAGE INTEGRITY INVESTMENT TRUST. at 275 Madison Avenue 6th
     Floor New York, NY 10016 to a maximum of Fourty Million United States Dollars and no Cents
     only (US $40,000,000.00) at the benefit of your valued Customer.
     .
     We further confirm the above-referenced Instrument is authentic, legal, valid, and shall be
     delivered, under MT760 format and modality, coming week.

     Upon your satisfactory receipt, be so kind as to notify us
     accordingly.

     Sincerely yours,
     BARCLAYS BANK, PLC
     <bank officer>
Page | 10
            Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 12 of 13




     IRREVOCABLE STANDBY LETTER OF CREDIT
     NO. XXXXXXXXXX-2018



     AMOUNT: $40,000,000.00
     USD



     ON BEHALF OF OUR APPLICANT , [NAME OF APPLICANT] LOCATED [ADDRESS OF
     APPLICANT]AND UNDER FULL RESPONSIBILITY , WE,[NAME OF ISSUING BANK]LOCATED AT
     [ADDRESS OF BANK]ISSUE OUR IRREVOCABLE AND UNCONDITIONAL STAND BY LETTER OF
     CREDIT NUMBER [SBLC NUMBER] TO THE FAVOR OF HERITAGE INTEGRITY INVESTMENT
     TRUST LOCATED AT 275 MADISON AVENUE, 6TH FLOOR, NEW YORK, NY 10016, IN THE
     AMOUNT NOT EXCEEDING USD $40,000,000.00 UNITED STATES DOLLARS (FOURTY MILLION
     UNITED STATES DOLLARS ONLY)INCLUDING PRINCIPAL, INTEREST AND ALL CHARGE).

     THIS IRREVOCABLE STANDBY LETTER OF CREDIT MAYBE TRANSFERABLE BY
     AUTHORIZATION OF THE ISSUING BANK WAIVING ALL RIGHTS OF OBJECTION AND DEFENSE
     ARISING. THEREFORE, WE HEREBY IRREVOCABLY AND UNCONDITIONALLY, UNDERTAKE TO
     PAY TO HERITAGE INTEGRITY INVESTMENT TRUST, UPON YOUR FIRST DEMAND, ANY
     AMOUNT UP TO THE ABOVE MENTIONED MAXIMUM AMOUNT, UPON RECEIPT OF YOUR REQUEST
     FOR PAYMENT DULY SIGNED IN ORIGINAL OR BY AUTHENTICATED SWIFT STATING THAT,
     THE APPLICANT HAS NOT REPAID THE AMOUNT CLAIMED UNDER THIS IRREVOCABLE
     STANDBY LETTER OF CREDIT NUMBER [SBLC NUMBER] ON THE DUE DATE.

     SUCH PAYMENT SHALL BE MADE WITHOUT SETTING OFF AND FREE, CLEAR OF ANY
     DEDUCTION, CHARGES FEES OR WITHHOLDING OF ANY NATURE OR ANY POLITICAL
     SUBDIVISION OR AUTHORITY THEREOF OR THEREIN.

     OUR IRREVOCABLE STANDBY LETTER OF CREDIT IS VALID UNTIL [MONTH DAY] 2020 AND
     EXPIRES IN FULL AND AUTOMATICALLY UNLESS EXTENDED UNDER THE FOLLOWING
     CONDITION:

     IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
     EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE PRESENT
     OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 60 DAYS PRIOR TO THE CURRENT
     EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA COURIER OR HAND DELIVERY,
     THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF CREDIT FOR ANY
     ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY DRAW ON US AT SIGHT FOR
     AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS LETTER OF CREDIT WITHIN
     THE THEN-APPLICABLE EXPIRY DATE, BY PRESENTATION OF YOUR DRAFT AND DATED
     STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING AS FOLLOWS:

     BENEFICIARY'S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS AUTHORIZED
     OFFICIALS READING AS FOLLOWS:

     "THE AMOUNT OF THIS DRAWING IN THE AMOUNT NOT EXCEEDING USD $40,000,000.00
     UNDER [ISSUING BANK] LETTER OF CREDIT NO. [SBLC NUMBER] REPRESENTS FUNDS DUE
     TO US, AS [BENEFICIARY] HAS FAILED TO SATISFY ITS OBLIGATIONS IN FAVOR OF
     [BENEFICIARY BANK] EITHER AS SAID DOCUMENTS WERE ORIGINALLY EXECUTED OR AS
Page | 11
            Case 5:19-cv-01113-DAE Document 1-2 Filed 09/13/19 Page 13 of 13

     THE SAME MAY BE AMENDED, EXTENDED, RESTATED OR OTHERWISE MODIFIED OR REPLACED
     FROM TIME TO TIME."


     THIS LETTER OF CREDIT IS AVAILABLE WITH [ISSUING BANK] AGAINST
     PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [ISSUING BANK],
     WHEN ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.


     OUR IRREVOCABLE STANDBY LETTER OF CREDIT WILL BE REDUCED BY EACH PAYMENT MADE
     BY US AS A RESULT OF A CLAIM.


     THIS IRREVOCABLE STANDBY LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS
     AND PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF COMMERCE
     PUBLICATION 600, LATEST VERSION.

     THIS IRREVOCABLE STANDBY LETTER OF CREDIT IS GOVERNED BY UNITED STATES OF
     AMERICA LAW, PLACE OF JURISDICTION AND PERFORMANCE IS UNITED STATES OF
     AMERICA.




Page | 12
